Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/721161.

Allowable Subject Matter
2.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Kubo (PGPub 2019/0193425) discloses a medium processing apparatus comprising: 
a receiving portion that receives media to be processed (sheets received from port 26); 
a first processing unit (50) that performs first processing on the media received from the receiving portion; and 
a second processing unit (70) that performs second processing on the media received from the receiving portion and not processed by the first processing unit or the media received from the receiving portion and processed by the first processing unit (see at least ¶0035), wherein
the first processing is processing of drying the media (see at least 40027), and the first processing unit is located vertically below the second processing unit, and 

However, while Kubo further discloses a sheet-ejecting section (40b) which has a portion (42) that also overlaps with the first processing unit and the second processing unit when viewed in a vertical direction (fig.2), replacing the sheet-ejecting section with a third processing unit that performs third processing on the media received from the receiving portion, in combination with the remaining limitations of the claim, is not disclosed or fairly taught by the prior art of record and as such would not be obvious to one having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        12/27/2021